TYSON, J.
This action was brought to recover the purchase price of land sold and conveyed by plaintiff to defendant. The only matter of dispute between them was whether the purchase price agreed to be paid, was to be paid wholly in money, or partly in money and partly in stock in defendant corporation. The deed executed by plaintiff to defendant contains the recital as the consideration, for the sale and purchase of the property conveyed by it, “the sum of one thousand dollars,” and the acknowledgment of the receipt of it by the plaintiff. These recitals, while open to inquiry or explanation for the purpose of showing, by parol, the true consideration, except when different in, character or inconsistent with the one expressed, are prima facie true. The evidence being without dispute that the consideration as recited was not paid to the plaintiff, the burden of. proof was upon the defendant to reasonably satisfy the jury that it was agreed to be paid partly in stock and partly in money. And, this was the only issue of disputable fact presented by the evidence for the .determination of the jury. In solving this question, it was entirely competent to show the value of the lands conveyed by the deed, as it was competent to show the value of the stock. It may be that defendant would have never agreed to pay #1,000 in money for the land, or it may be that plaintiff would never have agreed to take stock in part payment for his land. So then the value of the land and the value of the stock would tend to elucidate the issue the jury were trying. The court erred in excluding evidence of the value of the land and was right in admitting evidence of the value of the stock.
*364This disposes of all the assignments of error predicated upon exceptions reserved to the ¡ruling’s of the court upon the evidence, except one, Which is involved in the action of the court in excluding the statement of the witness, Wood, that the plaintiff “left the impression [with him] that he was taking stock for the land.” In this there was clearly no error.
The charges refused to defendant were misleading in the use of the word circumstances, instead of facts and circumstances as shown by the evidence.
.For the error pointed, out, the judgment is reversed and the cause remanded.
Reversed and remanded.